LOWELL, Circuit Judge.
Tbe validity of 'Blaisdell’s patent to the extent of certain narrow claims having been upheld by this court [in Blaisdell v. Tufts, Case No. 1,491], must be taken for granted in deciding this motion, unless some decidedly new evidence, mot accessible before, or some other reason for doubting the soundness of the result ■reached in the former case, is brought forward. The defendant will have every opportunity for contesting all questions, but the prima facie case on this point is with the plaintiff.
I think the apparatus of Dows, made under his patent of 1864, is within the fourth claim of Blaisdell’s patent of 1863, his cup being, so far as I can see, a movable diaphragm operating substantially like the fixed diaphragm, U, of the patent.
Temporary injunction granted.